DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.
Response to Arguments
Applicant’s remarks have been considered but are moot for not considering the references in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7, 11-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clawson (US 2017/0231049) in view of Galloway (US 4458306).
As to claim 1, Clawson discloses an electrical distribution system, comprising: an alternating current (AC) power source (210) configured to generate a three- phase AC power signal; a three-conductor cable (item connecting 220 and 230) coupled to the AC power source; at least one rectifier (230) coupled to the three-conductor cable, wherein the at least one rectifier is configured to convert the three-phase AC power signal to a DC power signal; and at least one electrical load (300) coupled to the at least one rectifier.
Clawson does not explicitly disclose wherein the at least one rectifier is located proximate to the at least one electrical load.
Galloway teaches wherein the at least one rectifier is located proximate to the at least one electrical load (Col. 3, lines 50-55 “The H. F. Rectifier 16 is located proximate plating load 22,”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clawson to place the rectifier near the load in order to reduce wiring losses and cost.  
As to claim 2, Clawson in view of Galloway teaches wherein the AC power source comprises (210) a transformer having three pairs of primary (214) and secondary windings (222), wherein each pair is wound around a separate leg (See Fig. 2, phases a, b, and c each have their own leg on the primary and secondary) of a core assembly.
As to claim 3, Clawson in view of Galloway teaches each cable in the three-conductor cable is connected to a different secondary winding of the three pairs of primary and secondary windings (See Fig. 2, there are individual cables on phases a/b/c).
As to claim 4, Clawson in view of Galloway teaches wherein the at least one electrical load comprises a light emitting diode (LED) load (¶50 “LED load 300”).
As to claim 7, Clawson in view of Galloway teaches wherein the three-conductor cable (item between 230/220) is coupled to the at least one rectifier (230) via a second three-conductor cable (item between 210/240.  It is coupled via items 240/250).
As to claim 11, Clawson discloses A method of distributing power, comprising: generating a three-phase alternating current (AC) power signal; transmitting the three-phase AC power signal to at least one rectifier via a three-conductor cable; converting, by the least one rectifier, the AC power signal to a DC power signal; and providing the DC power signal to one or more electrical loads (See rejection of claim 1 above, the apparatus reads on the method).
Clawson does not explicitly disclose wherein the at least one rectifier is located proximate to the at least one electrical load.
Galloway teaches wherein the at least one rectifier is located proximate to the at least one electrical load (Col. 3, lines 50-55 “The H. F. Rectifier 16 is located proximate plating load 22,”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clawson to place the rectifier near the load in order to reduce wiring losses and cost.  
As to claim 12, Clawson in view of Galloway teaches wherein the AC power source comprises (210) a transformer having three pairs of primary (214) and secondary windings (222), wherein each pair is wound around a separate leg (See Fig. 2, phases a, b, and c each have their own leg on the primary and secondary) of a core assembly.
As to claim 13, Clawson in view of Galloway teaches wherein each cable in the three-conductor cable is connected to a different secondary winding of the three pairs of primary and secondary windings (See Fig. 2, there are individual cables on phase’s a/b/c).
As to claim 14, Clawson in view of Galloway teaches wherein the at least one electrical load comprises a light emitting diode (LED) load (¶50 “LED load 300”).
As to claim 17, Clawson in view of Galloway teaches wherein the three-conductor cable (item between 230/220) is coupled to the at least one rectifier (230) via a second three-conductor cable (item between 210/240.  It is coupled via items 240/250).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clawson (US 2017/0231049) in view of Galloway (US 4458306) and Kubo (US 2013/0021797).
As to claim 5, Clawson in view of Galloway teaches wherein the LED load comprises a low voltage circuit (270 has a 10V control signal, see ¶31.  Also, broadly interpreted, the DC LEDs have zero AC voltage).
Clawson in view of Galloway does not teach configured to illuminate plants.
Kubo teaches configured to illuminate plants (¶2 “For example, there has been proposed the use of LED illumination apparatuses as artificial light sources for plant factories or plant cultivation apparatuses”).
As to claim 15, Clawson in view of Galloway teaches wherein the LED load comprises a low voltage circuit (270 has a 10V control signal, see ¶31.  Also, broadly interpreted, the DC LEDs have zero AC voltage).
Clawson in view of Galloway does not teach configured to illuminate plants.
Kubo teaches configured to illuminate plants (¶2 “For example, there has been proposed the use of LED illumination apparatuses as artificial light sources for plant factories or plant cultivation apparatuses”).
Claims 6, 8, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clawson (US 2017/0231049) in view of Galloway (US 4458306) and Steinberger (US 2017/0218911).
As to claim 6, Clawson in view of Galloway does not teach wherein the three-conductor cable is coupled to the at least one rectifier via insulation displace connectors.
Steinberger teaches wherein the cable (32a) the at least one rectifier (D) via insulation displace connectors (¶17 “The primary winding and the secondary winding here are wound onto a coil bobbin, the wire ends are placed in contact pockets and contacted by cold contact (for example, by an insulation displacement connection (ID connection)).”).
The combination of Clawson, Galloway, and Steinberger teaches wherein the three-conductor cable is coupled to the at least one rectifier via insulation displace connectors.  This occurs by having the ID connections on the transformers of Clawsons.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use ID Connectors as disclosed in Steinberger to reduce wire stripping).  
	As to claim 8, Clawson in view of Galloway does not disclose teach the three-conductor cable is coupled to the second three-conductor cable via insulation displace connectors.
	Steinberger teaches insulation displace connectors (¶17).
The combination of Clawson, Galloway, and Steinberger teaches wherein the three-conductor cable is coupled to the at least one rectifier via insulation displace connectors.  This occurs by having the ID connections on the transformers of Clawsons.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use ID Connectors as disclosed in Steinberger to reduce wire stripping).  
As to claim 16, Clawson in view of Galloway does not teach wherein the three-conductor cable is coupled to the at least one rectifier via insulation displace connectors.
Steinberger teaches wherein the cable (32a) the at least one rectifier (D) via insulation displace connectors (¶17 “The primary winding and the secondary winding here are wound onto a coil bobbin, the wire ends are placed in contact pockets and contacted by cold contact (for example, by an insulation displacement connection (ID connection)).”).
The combination of Clawson, Galloway, and Steinberger teaches wherein the three-conductor cable is coupled to the at least one rectifier via insulation displace connectors.  This occurs by having the ID connections on the transformers of Clawsons.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use ID Connectors as disclosed in Steinberger to reduce wire stripping).  
	As to claim 18, Clawson does not disclose wherein the three-conductor cable is coupled to the second three-conductor cable via insulation displace connectors.
	Steinberger teaches insulation displace connectors (¶17).
The combination of Clawson, Galloway, and Steinberger teaches wherein the three-conductor cable is coupled to the at least one rectifier via insulation displace connectors.  This occurs by having the ID connections on the transformers of Clawsons.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above  to use ID Connectors as disclosed in Steinberger to reduce wire stripping).  
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clawson (US 2017/0231049) in view of Galloway (US 4458306) and Valtysson (US 2020/0373850).
	As to claim 10, Clawson in view of Galloway does not explicitly disclose wherein the at least one rectifier is located at the at least one electrical load.
Valtysson teaches wherein the at least one rectifier is located at the at least one electrical load (¶21 “and the load element may be located on a second side of the rectifier, the second side being opposite to the first side.”  This is regarded as within the broadest reasonable interpretation of near)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use loads on the side of the rectifer as disclosed in Valtysson to minimize conduction losses.  
	As to claim 20, Clawson does not explicitly disclose wherein the at least one rectifier is located at the at least one electrical load.
Valtysson teaches wherein the at least one rectifier is located at the at least one electrical load (¶21 “and the load element may be located on a second side of the rectifier, the second side being opposite to the first side.”  This is regarded as within the broadest reasonable interpretation of near).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use loads on the side of the rectifer as disclosed in Valtysson to minimize conduction losses.  
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839